1    GORDON H. DePAOLI
     Nevada State Bar No. 00195
2
     DALE E. FERGUSON
3
     Nevada State Bar No. 4986
     DOMENICO R. DePAOLI
4    Nevada State Bar No. 11553
     WOODBURN AND WEDGE
5    6100 Neil Road, Suite 500
     Reno, Nevada 89511
6
     Telephone: 775 / 688-3000
7
     Attorneys for WALKER RIVER IRRIGATION
8    DISTRICT

9                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEVADA
10

11
      UNITED STATES OF AMERICA,         )                3:73-cv-00127-MMD-WGC
12                                      )
             Plaintiff,                 )
13                                      )                STIPULATION AND ORDER
      WALKER RIVER PAIUTE TRIBE,        )                CONFIRMING SCHEDULE AND
14                                      )                RELATED MATTERS FOR
             Plaintiff-Intervenor,      )                RESPONSES AND REPLIES WITH
15
                                        )                RESPECT TO JOINT MOTION
16                   v.                 )                FOR JUDGMENT ON THE
                                        )                PLEADINGS
17    WALKER RIVER IRRIGATION DISTRICT, )
      a corporation, et al.,            )
18                                      )
             Defendants.                )
19
                                        )
20
            1.     On February 19, 2020, a Status Conference was held in this matter before the
21
     Honorable William G. Cobb, U.S. Magistrate Judge, concerning the Proposed Scheduling
22
     Order and Discovery Plan (ECF 2598).
23

24          2.     As a result of that Status Conference, the parties agreed to revise the Proposed

25   Scheduling Order and Discovery Plan pursuant to the discussion with and instructions from the
26   Court. See Minutes of Proceedings, ECF 2605.
27
            3.     The parties have been directed to file a revised Proposed Scheduling Order and
28
     Discovery Plan by March 13, 2020.

                                                  -1-
1            4.      On February 20, 2020, Plaintiffs filed a Joint Motion for Judgment on the
2
     Pleadings (ECF 2606) (the “Joint Motion”).
3
             5.      During the Status Conference, Plaintiffs stated that they would be filing the Joint
4
     Motion, and it was agreed that the schedule for responses and replies to the Joint Motion would
5
     be as the parties had agreed in the not yet final Proposed Scheduling Order and Discovery Plan.
6

7
             6.      In addition, the parties were in substantial agreement on the provisions to be

8    included in the Proposed Scheduling Order and Discovery Plan concerning coordination, to the

9    extent feasible, with respect to the filing of motions, the grounds for motions, briefs supporting
10
     motions, and page limits with respect to briefs concerning motions.
11
             NOW, THEREFORE, the parties hereby stipulate and agree as follows:
12
             1.      The party groups (i.e., Plaintiffs and Principal Defendants) will coordinate their
13
     respective responsive and reply briefs with respect to the Joint Motion, and will do their best to
14

15
     file joint responses or replies.

16           2.      Plaintiffs and Principal Defendants potentially have common issues to brief. To

17   the extent feasible, the party groups (i.e., Plaintiffs and Principal Defendants) shall separately
18
     work as a group to file a single brief on a common issue. No page limit will be imposed on a
19
     response or reply to the extent that multiple common issues are incorporated into a single brief.
20
             3.      If a response or reply is filed by individual parties rather than as a group, the
21
     Local Rules of the Court concerning page limitations shall apply.
22

23
     ///

24   ///

25   ///
26
     ///
27
     ///
28


                                                     -2-
1           4.      Responses to the Joint Motion will be due within 90 days of its service, and
2
     replies to responses will be due within 45 days of service of the responses.
3
            Dated: February 26, 2020.
4
      WOODBURN AND WEDGE                               U.S. DEPARTMENT OF JUSTICE
5

6
      By:     / s / Gordon H. DePaoli                  By:    / s / Tyler J. Eastman
7
              Gordon H. DePaoli                               (per authorization)
              Nevada Bar No. 195                              A. Guss Guarino, Trial Attorney
8     6100 Neil Road, Suite 500                               Tyler J. Eastman, Trial Attorney
      Reno, Nevada 89511                               Environment and Natural Resources Div.
9     Attorneys for Walker River Irrigation            999 18th Street, Suite 370
      District                                         Denver, Colorado 80202
10

11
                                                       David L. Negri
      LAW OFFICES OF WES WILLIAMS, JR.,                Trial Attorney, Natural Resources Section
12    P.C.                                             c/o U.S. Attorney’s Office
                                                       800 Park Boulevard, Suite 600
13    By:    / s / Wes Williams, Jr.                   Boise, Idaho 83712
             (per authorization)                       Attorneys for United States of America
14
             Wes Williams, Jr., NSB 6864
15
      3119 Pasture Rd.
      P.O. Box 100                                     ADVOCATES FOR COMMUNITY &
16    Schurz, Nevada 89427                             ENVIRONMENT

17    MEYER, WALKER, CONDON &
      WALKER, P.C.                                     By:    /s/     Simeon Herskovits
18
                                                              (per authorization)
19
      Alice E. Walker                                         Simeon Herskovits, NSB 11155
      1007 Pearl Street                                       Iris Thornton
20    Boulder, Colorado 80302                          P.O. Box 1075
      Attorneys for Walker River Paiute Tribe          El Prado, New Mexico 87529
21                                                     Attorneys for Mineral County
22
      OFFICE OF THE ATTORNEY GENERAL                   BEST BEST & KRIEGER
23
      OF CALIFORNIA
                                                       By:   / s / Roderick E. Walston
24    By:    / s / Nhu Q. Nguyen                             (per authorization)
             (per authorization)                             Roderick E. Walston
25           Nhu Q. Nguyen, NSB 7844                   2001 N. Main Street, Suite 390
      1300 I Street, Suite 125                         Walnut Creek, California 94596
26
      P.O. Box 944255
27
      Sacramento, California 94244-2550                Jerry Snyder, NSB 6830
      Attorneys for California State Agencies          429 W. Plumb Lane
28                                                     Reno, Nevada 89509
                                                       Attorneys for Lyon County
                                                    -3-
1
     STATE OF NEVADA OFFICE OF THE                   THE COUNTY OF MONO (CA)
2
     ATTORNEY GENERAL
3
     By:    / s / Anthony J. Walsh                   By:    / s / Jason Canger
4           (per authorization)                             (per authorization)
            Anthony J. Walsh, NSB 14128                     Stacey Simon, County Counsel
5    Deputy Attorney General                                Jason Canger, Dep. County Counsel
     100 N. Carson Street                            P.O. Box 2415A
6
     Carson City, Nevada 89701-4717                  Mammoth Lakes, California 93546-2415
7
     Attorneys for Nevada Department of Wildlife     Attorneys for Mono County

8
     SCHROEDER LAW OFFICES, P.C.                     SIMONS HALL JOHNSTON PC
9
     By:    / s / Therese A. Ure                     By:    / s / Brad M. Johnston
10
            (per authorization)                             (per authorization)
11
             Therese A. Ure, NSB 10255                      Brad M. Johnston, NSB 8515
     10615 Double R Boulevard, Suite 100             22 State Route 208
12   Reno, Nevada 89521                              Yerington, Nevada 89447
     Attorneys for The Schroeder Group               Attorneys for Desert Pearl Farms, Peri
13                                                   Family Ranch, LLC, Peri & Peri LLC, and
                                                     Frade Ranches
14

15

16

17

18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27

28


                                                   -4-
1                                                ORDER
2           While the court approves of the briefing schedule regarding the “Joint Motion” (⁋ 4, ECF
3    No. 2607 at p. 3), due to the extended time provided in the briefing schedule, the court will not
4
     approve any future request to further extend the briefing schedule.
5
            IT IS SO ORDERED.
6
            DATED: February 6,
                            27,2020.
                                2020
7

8

9                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                                  -5-
